Citation Nr: 0315514	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  95-10 360	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard V. Chisholm, Esq.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and September 1995 rating decisions 
of the RO.  The veteran had a hearing in June 1997.  The case 
was remanded in October 1997.  

A claim for a permanent and total disability rating for 
pension purposes was granted in May 2003; thus, that issue is 
no longer before the Board.  


REMAND

The veteran's service medical records (SMRs) contain no 
complaints or findings of a psychiatric disability, and, at 
discharge, he was evaluated as normal under the psychiatric 
portion of his examination.  Private clinical records reflect 
treatment, beginning in 1993, for symptoms that included 
paranoid ideation, agitation, flashbacks, and a behavioral 
disorder.  The diagnoses included dysthymic disorder and 
borderline personality disorder.  Opioid dependence also was 
diagnosed.  PTSD was first diagnosed in June 1995.  
Flashbacks and guilt are symptoms that have been recurrently 
noted, and sometimes attributed to PTSD, since the veteran's 
initial claim in September 1993.  

Although the diagnosis of PTSD has been carried forward to 
date, in VA compensation and pension examinations dated March 
1999 and April 2003, and in an October 2000 private medical 
record, it is unclear whether the examiners who made the 
diagnosis based their conclusions on an accurate factual 
premise.  And a diagnosis is only as good and credible as the 
history on which it was predicated.  See Reonal v. Brown, 5 
Vet.App. 458 (1993).  



The amount of evidence necessary to establish the incurrence 
of a recognizable stressor during service-to support a 
diagnosis of PTSD-will vary depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  See 
also Moran v. Principi, 2003 U.S. App. Vet. Claims LEXIS 479 
(June 20, 2003) (differing evidentiary burdens for different 
classes of veterans in 38 C.F.R. § 3.304(f) not contrary to 
38 U.S.C.A. §§ 1154(a) or 5107(b), and distinction within 
VA's regulatory discretion to draw); see, too, § 1154(b) and 
38 C.F.R. § 3.304(d).

The veteran in this particular appeal alleges that he had 
combat service.  If this is, in fact, true, and his alleged 
stressor is combat related, then his lay testimony or 
statement must be accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that his 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of [his] service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If on 
the other hand, however, VA determines either that he did not 
engage in combat with the enemy or that he did engage in 
combat, but that his alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

The veteran's service personnel and other official military 
records only show that he was in a supply command while on 
active duty, and there is no indication the units he was 
assigned to in that capacity saw combat.  During his hearing, 
though, he testified that-as a disciplinary measure, his 
assignment was changed to a rifle tour during his second 
stint in Vietnam.



It is unclear whether the veteran received a temporary change 
of assignment in Vietnam, as alleged, so this must be 
clarified before further consideration of his claim.  See 
Moran v. Principi, 2003 U.S. App. Vet. Claims LEXIS 479 
(June 20, 2003) (suggesting BVA's baseline conclusory 
statement that combat service testimony requires 
corroboration in inadequately developed cases not 
appropriate), citing Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128, 145-46 (1997), and 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Additionally, new information recently was provided during 
the April 2003 VA compensation and pension examination-which 
in turn requires further developing the case.  Specifically, 
the veteran now claims that his presence during rocket mortar 
attacks also should be considered a stressor leading to his 
PTSD.  But that was the first time he made this allegation, 
so not only is it unclear whether he had a temporary change 
of assignment in Vietnam as a disciplinary measure, but it is 
also unclear whether his unit was subjected to the alleged 
rocket mortar attacks.  Note that a mere presence in Vietnam 
is not sufficient to establish combat service, per se, but at 
the same time actual physical proximity and first hand 
experience are not absolute requirements either.  Rather, 
there only needs to be objective or independent evidence of a 
stressful event sufficient to imply personal exposure to the 
alleged incident in question.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997) (emphasis added).

After determining whether the veteran engaged in combat with 
the enemy while in Vietnam-based on his most recent 
allegations, he may in turn have to be reexamined to obtain a 
supplemental medical opinion indicating whether his diagnosis 
of PTSD is due to a specific stressor experienced in that 
capacity.  See 38 U.S.C.A. § 5103A(d), Colvin v. Derwinski, 1 
Vet. App. 171 (1991).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a PTSD "Stressor 
Development Questionnaire."  
Specifically inform him that he must:  

carefully complete it with his VA 
health care provider's assistance, 
if necessary.  In particular, VA 
needs to know the month and year of 
each claimed stressor (or at least 
season and year); his unit 
designation, at the company and 
Battalion levels, at the time of 
each claimed stressor; his location 
at the time of each claimed 
stressor; and the name, rank, and 
unit designation of his best friend 
he testified during his 1997 hearing 
who he saw killed in action (K-I-A).  

The veteran is herby informed, by way of 
this REMAND, that the current record does 
not show that he had "combat service" 
and that if he does not provide the above 
requested information, his claim may be 
denied as a result.  The previously 
provided stressor and combat information 
is too vague to be verified.  He must 
provide VA with the specific information 
necessary to conduct a meaningful search 
for evidence, see Wood v. Derwinski, 1 
Vet. App. 190 (1991), preferably all at 
once, in the PTSD questionnaire the RO 
will send him.  Subsequent additional 
recollections will only serve to further 
delay a decision in his appeal.  



2.  Verify each of the veteran's 
stressors with the U.S. Armed Services 
Center for Research of Unit Records 
(CURR) and/or the National Personnel 
Records Center (NPRC), as indicated, or 
notify him that he has not provided 
enough information to conduct a 
meaningful search for supporting 
evidence.  Additionally, specifically 
verify his alleged transfer of units in 
1969 as a disciplinary measure (see his 
1997 hearing transcript and August 1999 
CURR letter).  Also obtain the dates he 
was on leave.  

3.  Next, if it is determined the veteran 
had combat service or, alternatively, 
that a noncombat stressor was 
corroborated, schedule him for another VA 
psychiatric examination to obtain a 
medical opinion indicating whether he 
currently has PTSD as a result of an 
established combat or otherwise confirmed 
stressor.  To facilitate making this 
medical determination, have the examiner 
review the c-file, including the 
additional evidence obtained as a result 
of the above development concerning the 
veteran's service in Vietnam as well as 
the reports of his previous 
VA compensation and pension examinations.  
Also provide a list to the examiner 
indicating what specific stressor (combat 
or otherwise confirmed) can be used as a 
basis for diagnosing PTSD.  And indicate 
that only an established combat or 
otherwise confirmed stressor can be 
considered as a basis for the diagnosis.  
If possible, reconcile the various other 
diagnoses too (of dysthymic disorder, 
borderline personality disorder, opioid 
dependence, etc.) and indicate whether 
any is related to the veteran's service 
in the military.

4.  Ensure compliance with Veterans 
Claims Assistance Act of 2000 (VCAA).  
Obtain any additional relevant records in 
the possession of the Federal Government.  
Also, assist in obtaining private 
records.  In the event that any records, 
government or private, do not exist, 
obtain a statement from the custodian of 
records to that effect, and (A) inform 
the veteran which records were not 
obtained, (B) tell him what efforts were 
expended in obtaining them, and (C) 
inform him what will happen next with his 
claim as a result.  

5.  After completing any other necessary 
development in addition to that specified 
above, readjudicate the claim.  And if 
the claim continues to be denied, send 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond before returning the case to 
the Board.

The veteran is hereby informed that it is his responsibility 
to report to his VA examination, in the event one is deemed 
necessary.  A failure to report or cooperate may result in 
the denial of his claim.  See 38 C.F.R. §§ 3.655, 3.158.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument concerning the claim the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


